Citation Nr: 0302097	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  00-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
irritable colon syndrome with diverticulosis, currently rated 
as 30 percent disabling.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1971 to October 
1975.  

This case is before the Board of Veterans' Appeals on appeal 
from a November 1999 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
entitlement to a rating in excess of 10 percent for the 
veteran's service-connected irritable colon syndrome.  A 
notice of disagreement was received in December 1999.  A 
statement of the case was issued in April 2000, and a 
substantive appeal was received in November 2000.  In August 
2002, the RO increased the disability rating to 30 percent, 
effective July 9, 1999.  The veteran requested a RO hearing 
which was scheduled for March 2000, but he failed to report.


FINDING OF FACT

The veteran's service-connected irritable colon syndrome with 
diverticulosis is manifested by frequent alternating diarrhea 
and constipation with diarrhea occurring multiple times daily 
and constant abdominal distress, but with no resulting 
malnutrition or significant impairment of health.


CONCLUSION OF LAW

The criteria for entitlement to assignment of a disability 
rating in excess of 30 percent for the veteran's service-
connected irritable colon syndrome with diverticulosis have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.114, and 
Diagnostic Code 7319 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)) (2002).  The intended 
effect of the new regulation is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The October 2002 supplemental statement 
of the case informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, VA medical records, and private medical records.  As 
the record shows that the veteran has been afforded a VA 
examination in connection with his claim, the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Moreover, no 
additional pertinent evidence has been identified by the 
veteran as relevant to this issue.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A March 1976 rating decision granted service connection for 
irritable colon syndrome and assigned a 10 percent rating.  
The November 1999 rating decision confirmed the 10 percent 
rating.  A subsequent rating decision in August 2002 
increased the rating to 30 percent, effective from July 9, 
1999.  The veteran maintains that a higher rating is 
warranted. 

The veteran's service-connected irritable colon syndrome with 
diverticulosis has been rated by the RO under the provisions 
of Diagnostic Code 7319.  Diagnostic Code 7319 dictates that 
severe diarrhea or severe alternating diarrhea and 
constipation with more or less constant abdominal distress 
warrants a 30 percent rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2002).  The regulations also provide that ratings 
under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The record shows the veteran underwent a VA examination in 
September 1999.  At this time, he complained of diarrheal 
bowel movements three to six times a day, bloating, 
flatulence, crampy abdominal pain, and twice monthly 
constipation.  On examination, the physician noted some 
tenderness on deep palpation of the abdomen and colonic 
diverticulosis.  The diagnosis was recurrent and symptomatic 
irritable bowel syndrome and colonic diverticulosis.  

The record also contains private medical records from 2000.  
These records include the results of a colonoscopy that 
showed mild nonspecific chronic inflammation, two sessile 
polyps, and hemorrhoids.  The physician's diagnosis was 
probable irritable bowel syndrome with colon polyp by 
sigmoidoscopy.

The record also includes a November 2000 statement from the 
veteran attesting to the severity of his symptoms.  He states 
that he suffers constantly from alternating diarrhea and 
constipation and has painful abdominal cramps from gas "all 
the time".  He also states that he experiences diarrhea up 
to eight times a day.  He notes that this condition has 
caused him embarrassment in his personal and professional 
life.

The RO issued a rating decision in August 2002 increasing the 
rating for the veteran's service-connected irritable colon 
syndrome with diverticulosis to 30 percent, effective from 
July 9, 1999.  The veteran contends in his appeal that his 
current disability warrants a higher disability rating.  
After reviewing the totality of the evidence, the Board finds 
that the preponderance of the evidence is against entitlement 
to a rating in excess of 30 percent at this time.

The evidence of record persuasively shows that the veteran 
suffers from alternating symptoms of diarrhea and 
constipation with more or less constant abdominal distress.  
The Board therefore finds that the manifestations of the 
veteran's irritable bowel syndrome meet the criteria for a 30 
percent rating under Diagnostic Code 7319.  The Board has 
considered Diagnostic Code 7327 for diverticulitis, but this 
Code calls for rating as for irritable colon syndrome, 
peritoneal adhesions, or ulcerative colitis, depending on the 
predominant disability picture.  The current 30 percent 
rating is the highest available schedular rating for 
irritable colon syndrome under Code 7319.  There is no 
evidence of malnutrition with health only fair during 
remissions to warrant a higher rating under Diagnostic Code 
7323 for ulcerative colitis.  Looking to Code 7301 for 
adhesions of the peritoneum, the Board finds no evidence of 
any obstruction shown by x-ray to allow for consideration of 
a higher rating under that Code.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  Specifically, while the veteran has 
reported that his disability affects his ability to 
participate in a vanpool due to the need to be able to 
quickly find restroom facilities, the Board is unable to view 
this contention as showing marked interference with 
employment.  There is also no evidence of frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submissions for assignment of the 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In closing, the Board does not doubt the severity of the 
veteran's disability.  However, the current 30 percent rating 
already contemplates his severe irritable colon syndrome with 
diarrhea and more or less constant abdominal stress  The 
Board is bound by VA regulations, and there is no basis for 
assigning a higher rating under any applicable regulatory 
rating criteria.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

